FILED
                           NOT FOR PUBLICATION
                                                                           FEB 06 2015

                    UNITED STATES COURT OF APPEALS                      MOLLY C. DWYER, CLERK
                                                                         U.S. COURT OF APPEALS


                            FOR THE NINTH CIRCUIT


MALKIT SINGH,                                    No. 11-71849

              Petitioner - Appellant,            Agency No. A096-166-396

  v.
                                                 MEMORANDUM*
ERIC H. HOLDER, Jr., Attorney General,

              Respondent - Appellee.


                     On Petition for Review of an Order of the
                          Board of Immigration Appeals

                           Submitted February 4, 2015**
                             San Francisco, California

 Before: TALLMAN and RAWLINSON, Circuit Judges, and MURPHY, District
                           Judge.***




        *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
       ***
             The Honorable Stephen Joseph Murphy, III, United States District
Judge for the Eastern District of Michigan, sitting by designation.

                                          1
       Malkit Singh, a native and citizen of India, petitions for review of a Board of

Immigration Appeals (“BIA”) decision affirming an Immigration Judge’s (“IJ”) denial

of his application for asylum, withholding of removal, and protection under the

Convention Against Torture (“CAT”). Singh additionally asserts the incompetency of

his interpreter denied him a full and fair hearing in violation of his right to due

process. We have jurisdiction under 8 U.S.C. § 1252 to review this pre-REAL ID Act

petition.

1.     The specific and unreconciled inconsistencies as to Singh’s doctor, his

whereabouts during the August 2002 police search, and the errors in the hospital

report constitute substantial evidence related to events that form the basis of Singh’s

petition. Consequently, we are required to uphold the agency’s adverse credibility

finding. See Li v. Ashcroft, 378 F.3d 959, 964 (9th Cir. 2004) (“So long as one of the

identified grounds is supported by substantial evidence and goes to the heart of [the

petitioner’s] claim of persecution, we are bound to accept the IJ’s adverse credibility

finding.” (internal quotation omitted)). In the absence of credible testimony, Singh’s

asylum and withholding of removal claims fail. See Farah v. Ashcroft, 348 F.3d 1153,

1156 (9th Cir. 2003).

2.     Failure to establish eligibility for asylum, however, does not necessarily doom

an application for relief under the CAT. See Kamalthas v. I.N.S., 251 F.3d 1279,


                                          2
1282–83 (9th Cir. 2001). But Singh’s CAT claims are based on the same statements

and evidence the IJ found not credible. Reports of abuse in India do not compel the

conclusion Singh would likely be tortured if returned. Because we affirm the IJ’s

adverse credibility determination, we similarly affirm the rejection of Singh’s claim

for CAT protection. See Farah, 348 F.3d at 1156–57.

3.    To succeed on an incompetent translation claim, a petitioner must show “a

better translation would have made a difference in the outcome of the hearing.” Perez-

Lastor v. I.N.S., 208 F.3d 773, 780 (9th Cir. 2000) (internal quotation omitted). Singh

identifies two translation errors—regarding his political organization and a specific

detail of his abuse—that he claims caused confusion and led the IJ to question the

credibility of his testimony. The translation errors, however, did not form the basis of

the agency’s adverse credibility determination, and the errors did not prevent Singh

from presenting relevant evidence. Even acknowledging the flaws in translation, there

was no prejudice that affected the outcome. See Singh v. Ashcroft, 367 F.3d 1139,

1143–44 (9th Cir. 2004).

      PETITION DENIED.




                                           3